Order entered September 23, 2019




                                            In the
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00890-CR

                         CURTIS DEWIGHT NELSON, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 59th Judicial District Court
                                 Grayson County, Texas
                             Trial Court Cause No. 068322

                                          ORDER
        Before the Court is appellant’s September 20, 2019 motion for extension of time to file

his brief. We GRANT the motion and ORDER appellant’s brief due on or before October 21,

2019.




                                                     /s/   CORY L. CARLYLE
                                                           JUSTICE